                                                                 Case 2:19-cv-04864-SRB Document 13 Filed 09/16/19 Page 1 of 2



                                                           1   Mark Deatherage (Bar No. 010208)
                                                               mark.deatherage@gknet.com
                                                           2   GALLAGHER & KENNEDY, P.A.
                                                               2575 East Camelback Road
                                                           3   Phoenix, Arizona 85016-9225
                                                               Telephone: (602) 530-8000
                                                           4   Facsimile: (602) 530-8500
                                                               Attorneys for Plaintiffs
                                                           5
                                                                                         UNITED STATES DISTRICT COURT
                                                           6
                                                           7                                       DISTRICT OF ARIZONA

                                                           8
                                                                Broadcast Music, Inc.; Universal-Songs of       Case No. CV-19-4864-PHX-SRB
                                                           9    Polygram International, Inc.; Warner-
                                                                Tamerlane Publishing Corp.; Cyanide
                                                          10    Publishing; Rick Springfield Music;             STATUS REPORT
                                                                Sony/ATV Songs LLC; Mow B’Jow Music
                                                          11    Inc.; EMI Consortium Songs, Inc. dba EMI
                                                                Longitude Music; Dandelion Music Co., A
Gallagher & Kennedy, P.A.




                                                          12    Division of Jamie Music Publishing Co.;
                            Phoenix, Arizona 85016-9225
                             2575 East Camelback Road




                                                                EMI Blackwood Music Inc.,
                                   (602) 530-8000




                                                          13
                                                                                     Plaintiffs,
                                                          14
                                                                       v.
                                                          15
                                                                Baja Joe’s, LLC dba Baja Joe’s Mexican
                                                          16    Cantina aka Baja Joe’s; Sean M. Smith,
                                                                individually; Sean M. Smith Living Trust;
                                                          17
                                                                                     Defendants.
                                                          18
                                                          19
                                                          20          Plaintiffs submit this status report pursuant to the Court’s order of September 12,
                                                          21   2019. Plaintiffs’ counsel has communicated with defendant’s principal, and has reviewed
                                                          22   the information and requests from defendants with Plaintiff Broadcast Music, Inc. Plaintiffs
                                                          23   will be conveying a settlement demand/proposal this week, and intend to afford defendants
                                                          24   7-10 days either to settle or to file an answer or responsive pleading.
                                                          25          By September 30, Plaintiffs intend to file either (a) a notice of settlement, (b) an
                                                          26   application for entry of default, followed by a motion for entry of default judgment, or (c)
                                                          27   a stipulation for an additional extension of time for defendants to answer or otherwise
                                                          28   respond, with a substantive explanation of the basis for the additional extension request.
       Case 2:19-cv-04864-SRB Document 13 Filed 09/16/19 Page 2 of 2



 1
            RESPECTFULLY SUBMITTED this 16th day of September, 2019.
 2
                                                    GALLAGHER & KENNEDY, P.A.
 3
 4
                                                    By: /s/ Mark Deatherage
 5
                                                       Mark Deatherage
 6                                                     2575 East Camelback Road
                                                       Phoenix, Arizona 85016-9225
 7                                                     Attorneys for Plaintiffs
 8
 9
                                   CERTIFICATE OF SERVICE
10
             I hereby certify that on this 16th day of September, 2019, I electronically transmitted
11   a PDF version of this document to the Clerk of the Court, using the CM/ECF System for
12   filing and for transmittal of a Notice of Electronic Filing to the CM/ECF registrants.

13                                              /s/ Andrea L. Parker
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
